Citation Nr: 1020972	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-17 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
coronary artery disease, status post coronary artery bypass 
graft.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
diabetes mellitus secondary to herbicides exposure.

3.  Entitlement to service connection for diabetes mellitus 
secondary to herbicides exposure.

4.  Entitlement to service connection for a psychiatric 
disorder, to include a cognitive disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty from May 1967 to August 1976.  He 
served in Vietnam from November 1969 to October 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2005 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Providence, Rhode Island.

In May 2009, the Board remanded the claims for further 
development.

The United States Court of Appeals for Veterans Claims 
(Court) recently found that a claim for benefits for one 
psychiatric disability also encompassed benefits based on 
other psychiatric diagnoses and should be considered by the 
Board to be within the scope of the filed claim.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  The Board notes that a 
claim for service connection for posttraumatic stress 
disorder (PTSD) was denied in a September 2006 rating 
decision.  However, despite being notified of that decision 
and his appellate rights, the Veteran has not appealed the 
September 2006 rating decision.  Therefore, the issue of 
entitlement to service connection for PTSD is not encompassed 
in the current issue of entitlement to service connection for 
psychiatric disorder, to include a cognitive disorder and is 
not for appellate consideration.

In light of VA's recently published proposed regulation to 
presumptively service connect ischemic heart disease, 
including but not limited to coronary artery disease, see 75 
Fed.Reg. 14401 (March 25, 2010), the issue whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft is stayed 
in accordance with the Secretary of VA's November 2009 
directive.

The merits of the claim of entitlement to service connection 
for type II diabetes mellitus are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  Service connection for diabetes mellitus, secondary to 
herbicides exposure, was denied in an unappealed May 2002 
rating decision; the evidence received since the May 2002 
decision includes evidence that is sufficient to establish a 
reasonable possibility of substantiating the claim.

2.  A psychiatric disorder was neither shown in-service, nor 
was a psychosis compensably disabling within one year of the 
Veteran's separation from active duty, and the objective 
medical evidence fails to establish a nexus or link between a 
psychiatric disorder and his period of active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for diabetes 
mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

2.  A psychiatric disorder, to include a cognitive disorder, 
was not incurred in, or aggravated by, active service, and a 
psychosis may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VCAA-compliant notice was sent in July 2009.  The July 2009 
letter advised the Veteran of the evidence necessary to 
substantiate the element or elements required to establish 
service connection for a psychiatric disorder, and of the 
evidence necessary to service connect diabetes mellitus in 
light of a prior adverse rating decision.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The RO provided notice of how 
disability ratings and effective dates are determined in July 
2009.  The claims were readjudicated in January 2010.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims being adjudicated, to include VA medical records, 
private medical records, and following the Board's May 2009 
remand directives, obtaining records from the Social Security 
Administration.  

Solicitation of a medical opinion is not necessary in 
connection with the claim for service connection for a 
psychiatric disorder as there is no evidence indicating that 
a psychiatric disability may be associated with an 
established event, injury, or disease in service.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was 
provided the opportunity to meaningfully participate in the 
prosecution of his claims, and did in fact participate.  See 
Washington v Nicholson, 21 Vet. App. 191 (2007).  Hence, 
there is no error or issue that precludes the Board from 
addressing the merits of the appeal. 

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claims at this time.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service during peacetime. 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of any veteran who served for ninety days or more 
during a period of war, and a psychosis and/or diabetes 
mellitus becomes compensably disabling within a year of 
separation from active duty that disorder shall be considered 
to have been incurred in or aggravated by such service, 
notwithstanding there is no record of evidence of such 
disease during the period of service.  38 U.S.C.A. § 1112 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009)

The presumption created by 38 U.S.C.A. § 1112 is rebuttable 
"where there is affirmative evidence to the contrary, or 
evidence to establish that an intercurrent injury or disease 
. . . has been suffered . . . ."  38 U.S.C.A. § 1113(a).  
The Secretary has defined "affirmative evidence to the 
contrary" as follows: 
 
The expression 'affirmative evidence to 
the contrary' will not be taken to 
require a conclusive showing, but such 
showing as would, in sound medical 
reasoning and in the consideration of all 
evidence of record, support a conclusion 
that the disease was not incurred in 
service. 
 
38 C.F.R. § 3.307(d). 
 
The evidentiary basis to support a claim for service 
connection under section 1112 "may be established by medical 
evidence, competent lay evidence or both."  38 C.F.R. § 
3.307(b).  Evidence which may be considered in rebuttal 
"will be any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease, and medical judgment will be exercised in making 
determinations relative to the effect of intercurrent injury 
or disease."  38 C.F.R. § 3.307(d) 

A veteran who had active service in the Republic of Vietnam 
at any time from January 9, 1962, to May 7, 1975, will be 
presumed to have been exposed to a herbicide agent during 
that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  When such a veteran develops compensably 
disabling type II diabetes at any time after such service the 
disorder may be presumed to have been incurred during 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

In this case, service connection for diabetes mellitus was 
denied in a May 2002 rating decision.  The Veteran did not 
file a timely appeal and that rating decision became final.  
38 C.F.R. §§ 20.204(c), 20.1103 (2009).

The present claims were initiated by the Veteran in July 
2005.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Diabetes Mellitus

The evidence of record at the time of the May 2002 rating 
decision included service treatment records which are 
negative for treatment or diagnosis of diabetes mellitus; VA 
medical treatment reports dated from 1995 to 1996 which 
showed that the Veteran was diagnosed as having diabetes 
mellitus secondary to hemochromatosis; a private hospital 
report dated in May 1987 which showed that the Veteran was 
diagnosed with adult onset diabetes mellitus; and a February 
2002 VA examination which showed a diagnosis of diabetes 
mellitus.  The claim was denied because there was no evidence 
that diabetes mellitus was incurred or aggravated during 
service, to include exposure to herbicides.  Rather, the RO 
concluded that the medical evidence showed that the Veteran's 
diabetes mellitus was secondary to hemochromatosis.   

Evidence added to the record since May 2002 consists of 
private medical reports  showing that the Veteran is 
diagnosed as having type II diabetes mellitus, Social 
Security Administration records, a November 2005 VA medical 
opinion, and the appellant's statements.  The VA physician 
concluded that after reviewing the claims folder which 
included a history of hemochromatosis since 1978, that the 
Veteran's diabetes mellitus is secondary to hemochromatosis.  
Interestingly, the November 2005 examiner is not shown to 
have conducted any tests for hemochromatosis, and he did not 
refer to any tests, which confirmed that the appellant 
actually has hemochromatosis.  

Significantly, the appellant stated in May 2006 that while 
his father suffered from hemochromatosis, he was not 
diagnosed with the disorder, and he had never been treated 
for the disorder.  Moreover, in January 2005 Joseph A. 
Farina, M.D., found that the appellant only had a 
questionable history of hemochromatosis.  An actual diagnosis 
was not entered.  

Given this new evidence, and the fact that the provisions of 
38 C.F.R. §§ 3.307 and 3.309 provide a presumptive basis to 
grant service connection for type II diabetes if a veteran 
served in Vietnam, as this appellant did, the Board finds 
that new and material evidence has been submitted since the 
May 2002 rating decision.  Accordingly, the claim is 
reopened. 

Service Connection Claim - Psychiatric Disorder

The Veteran is also claiming entitlement to service 
connection for a psychiatric disorder which he alleges is due 
to exposure to herbicides.

The appellant's service treatment records are negative for 
any recorded evidence of complaints, treatment, or diagnoses 
of a psychiatric disorder.

VA treatment reports dated from 1994 to 1996 show that the 
Veteran sought mental health treatment after the suicide of 
his son in 1993.  

Private psychiatric treatment reports dated in 2004 show that 
the Veteran had been depressed since the death of his son.  
He was diagnosed with a mild cognitive impairment and a 
history of depression.

Private psychiatric treatment reports dated in 2005 show 
diagnoses of dysthymia and dementia.

Records from the Social Security Administration include a 
2005 private neuropsychiatric report which indicates that the 
Veteran has been depressed since the death of his son.  The 
Veteran also reported that he served in Vietnam and was 
exposed to Agent Orange.  He was diagnosed as having a mild 
cognitive impairment (attention/concentration and 
learning/memory domains) and depression, by history.

Initially, while the Veteran did serve in Vietnam and while 
he is presumed to have been exposed to herbicide agents in 
country, psychiatric disorders are not among the diseases 
listed in 38 C.F.R. § 3.309 for which presumptive service 
connection is available based on that exposure.  

The evidence shows current diagnoses of dysthymia, dementia, 
mild cognitive impairment and a history of depression.  There 
is, however, no competent evidence that a current psychiatric 
disorder was manifested in-service, and there is no competent 
evidence linking a current psychiatric disorder to service.  
The service treatment records do not show treatment for a 
psychiatric disorder and there is no evidence that a 
psychiatric disorder was manifested within a year of 
discharge from active service.  

The earliest available medical record showing psychiatric 
treatment is found in VA medical treatment records in 1994.  
The fact that more than 18 years elapsed between service and 
his first post-service psychiatric treatment weighs against 
the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (A significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.)

Again, although the Veteran has received treatment for 
various psychiatric disorders, the records do not reveal any 
competent medical opinion linking any current psychiatric 
disorder to active duty service.  Accordingly, service 
connection for a psychiatric disorder on a direct incurrence 
and presumptive basis is not warranted.

The Veteran contends that a current psychiatric disorder is 
related to his active service.  However, as a layperson, he 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998), Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998). 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  See Gilbert, 1 Vet. App. at 49.


ORDER

New and material evidence to reopen the claim for service 
connection for diabetes mellitus secondary to herbicides 
exposure, has been submitted.

Entitlement to service connection for a psychiatric disorder, 
to include a cognitive disorder, is denied. 




REMAND

The American Diabetes Association's web page states that:

Hemochromatosis is caused by a defect in 
a gene called HFE, which helps regulate 
the amount of iron absorbed from food.  A 
person who inherits the defective gene 
from both parents (someone who is 
homozygous) may develop hemochromatosis.  
Studies indicate that virtually everyone 
who is homozygous for the HFE defect 
develops increased iron levels, with 
about half of them developing 
complications as a result.  People who 
inherit the defective gene from only one 
parent (someone who is heterozygous) are 
carriers for the disease but usually do 
not develop it, although they may have 
slightly increased iron levels.

http://www.diabetes.org/living-with-
diabetes/complications/related-
conditions/hemochromatosis.html 

In this case, the Veteran admits that his father suffered 
from hemochromatosis.  Hence, at a minimum the appellant 
inherited one defective gene.  While May 1987 laboratory 
studies from Norwood Hospital show an elevated ferritin 
level, the question is whether the appellant inherited two 
defective genes which would show that his diabetes is due to 
hemochromatosis, or whether he inherited only one gene which 
would leave open the possibility that service connection for 
type II diabetes may be granted on a presumptive basis under 
38 C.F.R. §§ 3.307 and 3.309.  As the appellant has never 
been afforded a VA examination for this purpose, further 
development is in order.

Therefore, this case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
treated the Veteran for hemochromatosis, 
and/or who have definitively determined 
that he does not suffer from the disorder.  
In particular, the Veteran should identify 
when he was tested for hemochromatosis at 
the West Roxbury, Massachusetts VA Medical 
Center.  After the Veteran has signed any 
appropriate releases, all pertinent records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  Thereafter, and irrespective of any 
lack of response from the appellant, the 
Veteran must be afforded VA hematology and 
endocrine examinations to determine the 
nature and etiology of his diabetes 
mellitus type II.  The claims folder is to 
be made available for the physician 
examiners to review.  All necessary 
diagnostic tests, to include either a 
transferrin saturation test or a serum 
ferritin test, as well as genetic studies 
to determine whether the appellant is 
homozygous for hemochromatosis, must be 
completed.  Thereafter, the examining 
physicians must jointly opine whether it is 
MORE LIKELY than not, i.e., there is 
greater than a 50/50 chance, that the 
appellant's diabetes mellitus is due to 
hemochromatosis.  They must also opine 
whether it is at least as likely as not, 
i.e., there is a 50/50 chance that the 
appellant's type II diabetes is caused by 
other factors.  The examiners must provide 
a complete rationale for any opinion 
offered.

If the examiners are unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining 
physician must specifically explain why the 
cause of any diagnosed diabetes mellitus is 
unknowable.

VA examiners must append a copy of their 
curriculum vitae to the examination report.

4.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full, to include 
whether any additional evidence obtained 
triggers the necessity for additional VA 
examinations.

5.  Then readjudicate the Veteran's claims 
de novo in light of the additional evidence 
obtained keeping in mind the regulations 
governing presumptive service connection 
for type II diabetes and the evidentiary 
burden that must be met to rebut that 
presumption.  If the claim is not granted 
to his satisfaction, send the Veteran and 
his representative a supplemental statement 
of the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.
 
The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the 


matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


